Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022, has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Attorney William Schmidt (631-656-9818) on 08/12/2022.

AMENDMENTS TO THE CLAIMS
	Cancel claims 1-10, 14-15 and 18-23.
	Amend claim 11 to recite: “A crystalline monohydrate polymorph Form A of OXY133 as shown in FIG. 6A, having: i) an X-ray diffraction pattern comprising peaks at approximately 5.56±2°2θ, 5.97±2°2θ, 10.95±2°2θ, 12.98±2°2θ, 14.00±2°2θ, 16.23±2°2θ, 16.39±2°2θ, 17.28±2°2θ, 17.57±2°2θ, 17.86±2°2θ and 18.45±2°2θ; and ii) respectively, the following relative intensities: 11.30%, 68.30%, 13.70%, 100.00%, 11.30%, 18.10%, 34.60%, 14.50%, 15.90%, 18.60% and 52.00%.”
	Amend claim 16 to recite: “The polymorph of claim 11, wherein polymorph Form A is present in an amount of from about 85% to about 94% by weight.”
	Amend claim 17 to recite: “The polymorph of claim 11, wherein polymorph Form A has a water content of from about 3.25% to about 4.1% by weight.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instantly claimed invention is neither taught nor fairly suggested by any teachings in the prior art.  
The closest prior art, Parham et al (U.S. Pub. No. 20150118277, published 04/30/2015), teaches OXY133 compound crystallized from acetone and water at a ratio of 3:1 (see ¶ 0080).
However, Parham et al does not teach or suggest using a solvent system and temperature of the instant application (see instant specification, at for example, ¶ 0017), for crystallization of an OXY133 compound.
Furthermore, the Examiner at the date of this Office action has not located or identified any reference that can be used singularly or in combination with another reference to render the instant invention anticipated or obvious to one of ordinary skill in the art.

Conclusions
Claims 11 and 16-17 are allowed.
Claims 1-10, 14-15 and 18-23 are cancelled.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment.  Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful).  Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629